RESOLUCIÓN
El 18 de abril de 1997 suspendimos al Ledo. David Ro-sado Cruz del ejercicio de la abogacía por el período de un (1) mes y le impusimos, además, una sanción económica de quinientos dólares ($500) por incumplir con las disposicio-nes del Canon 18 del Código de Ética Profesional, 4 L.P.R.A. Ap. IX. La suspensión advino final y firme el 8 de mayo de 1997, por lo que el término de suspensión venció el 9 de junio de 1997. La multa fue satisfecha el 13 de junio de 1997.
El 18 de noviembre de 1997 compareció el licenciado Rosado Cruz para solicitar reinstalación de acuerdo con la Regla 14(s) del Reglamento de este Tribunal, 4 L.P.R.A. Ap. XXI-A.
En estas circunstancias, se autoriza la reinstalación de David Rosado Cruz al ejercicio de la abogacía.

Publíquese.

Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo. El Juez Presidente Señor Andréu García no intervino. El Juez Asociado Señor Negrón García se inhibió.
(Fdo.) Isabel Llompart Zeno Secretaria del Tribunal Supremo